Title: Thomas Jefferson to James Madison, 10 August 1812
From: Jefferson, Thomas
To: Madison, James


          Dear Sir Monticello Aug. 10. 12.
          The death of my much valued friend & relation George Jefferson will doubtless produce many competitors for the office of Consul at Lisbon. among these a neighbor of mine, mr David Higginbotham wishes to be considered. he is a merchant of Milton, of very fair character, steady application to business, sound in his circumstances, and perfectly correct in all his conduct. he is a native of this part of the country, brought up to mercantile business, of a temper and manners entirely conciliatory and obliging, and would, I am persuaded execute the duties of the office with all the diligence and zeal in his power. should no person of better qualifications be proposed his appointment would gratify his many friends here as well as, Dear SirYour affectionate friend & servt 
          
            Th:
            Jefferson
        